Citation Nr: 9922610
Decision Date: 08/11/99	Archive Date: 11/08/99

DOCKET NO. 96-39 941               DATE AUG 11, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for residual of a right knee
injury.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Daniel R. McGarry

INTRODUCTION

The veteran had active service from May 198 3 to May 199 1. He had
active duty for training from January to December 1995.

Initially, this matter came before the Board of Veterans' Appeals
(Board) on appeal from a rating decision in which the regional
office (RO) denied entitlement to a compensable rating for
bilateral pes planus and determined that the veteran had not
submitted new and material evidence to reopen the claim of
entitlement to service connection for a right knee disorder. In a
January 1998 decision, the Board denied the claim for an increased
rating for bilateral pes planus, determined that new and material
evidence had been submitted to reopen the claim of entitlement to
service connection for a right knee disorder, and remanded the
issue of service connection for a right knee disorder for
additional development, including conduct of a Department of
Veterans Affairs (VA) orthopedic examination.

In his VA Form 21-526 dated April 10, 1996, the veteran referred to
both right and left knee disability. The issue of service
connection for a left knee disorder is referred to the RO for
appropriate action.

REMAND

As requested in the Board's January 1998 remand, the veteran
underwent a VA examination in September 1998. The report of that
examination contains a diagnosis of traumatic osteoarthritis of
both knees, secondary to abnormal gait, related to the service-
connected pes planus. The examiner also expressed the opinion that
this diagnosis was secondary to trauma while -in the military. The
examiner also indicated, however, that final diagnoses of the
report would be pending the x-rays of the feet and knees. The
record contains what appears to be an interpretation of an x-ray of
the same date as the VA examination as "normal right and left
knee."

It is not clear from the record whether the VA examination report
of September 1998 included the examiner's review of the x-rays or
radiographic report. Consequently, the case is REMANDED for the
following action:

1 - The RO should request that the examiner who conducted the
September 1998 VA examination amend

- 2 -

the examination report to indicate specifically whether the x-rays
of the knees obtained in connection with that examination were
reviewed and whether the diagnosis of traumatic osteoarthritis of
both knees contained in that report remains the diagnosis after the
examiner's review of the x-rays. If the examiner who conducted the
report is no longer available, the veteran should be scheduled for
another VA examination to identify and evaluate his right knee
disorder. If another examination is conducted, the claims folder
should be made available to the examiner, all indicated tests and
diagnostic studies should be conducted, and the examiner should
express an opinion as to whether the current diagnosis or diagnoses
involving the right knee are related to an injury or disease during
the veteran's active service.

2. After the above-requested development has been completed, the RO
should readjudicate the claim of service connection for a right
knee disorder. If the benefit sought on appeal remains denied, the
RO should furnish to the veteran and his representative a
supplemental statement of the case and give them an opportunity to
respond thereto.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.
The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 3 69 (1999).
Cf Quarles v. Derwinski, 3 Vet. App. 129,141 (1992).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other

- 3 -                                                             

appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1999) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38-03.

MARY GALLAGHER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

4 -


